Baldwin, J. delivered the opinion of the Court
Fields, C. J. concurring.
The judgment must be affirmed. The criticism of the answer in this case cannot be maintained ; at least, the defects suggested were not sufficient to sustain the motion to strike out. We cannot interfere with the discretion of the Court in refusing a new trial.
We think a party cannot recover for injuries done by cattle of / defendant breaking into plaintiff’s close, unless the land entered be inclosed by a fence of the character prescribed in the statute, or at least, by an inclosure equivalent to that described in the statute in /its capacity to exclude cattle. (See Pennsylvania cases cited in respondents’ brief.)
Judgment affirmed.